Citation Nr: 0600980	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish legal entitlement to VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his attendant, and a friend


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim to establish legal entitlement to 
VA benefits.  In June 2005, the appellant testified at a 
Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.  

2.  The RO denied an application to reopen a claim to 
establish legal entitlement to VA benefits in January 2001, 
and the veteran did not appeal.  

3.  Evidence submitted since then is cumulative or redundant 
or does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2001 RO decision that denied a claim to 
establish legal entitlement to VA benefits is final.  38 
U.S.CA. § 7105.  

2.  New and material evidence has not been submitted to 
reopen a claim to establish legal entitlement to VA benefits.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO initially denied the appellant's claim to establish 
legal entitlement to VA benefits in August 1952.  
Applications to reopen claims to establish legal entitlement 
to VA benefits were denied in February 1993, August 1993, 
July 1994, May 2000, August 2000, and most recently in 
January 2001.  Those decisions were not appealed and are 
considered final.  

The evidence considered at the time of the January 2001 
decision included an August 1952 response received from the 
National Personnel Records Center (NPRC) that indicated that 
the veteran had no recognized guerilla service nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  

A February 1946 Affidavit for Philippine Army Personnel noted 
that the veteran was a private in the infantry and indicated 
that he had service in various units and locations from 
August 1944 to February 1946.  There was also a notation of 
guerilla service from June 1945 to October 1945 and of the 
appellant sustaining a bullet wound to the left knee with a 
period of hospitalization from August 1945 to September 1945.  

A May 1988 report from the Republic of the Philippines 
Department of National Defense, Philippine Veterans Affairs 
Office, stated that according to the records available in 
such office, the appellant was a veteran of the World War 
II/Philippine Revolution and that he served with the rank of 
private.  

A May 1988 certification from the Republic of the Philippines 
Department of National Defense, General Headquarters, Armed 
Forces of the Philippines, noted that the veteran incurred a 
bullet wound to his left knee and was confined at a hospital 
from August 1945 to September 1945.  

A July 1993 response from the NPRC indicated that the 
evidence submitted was insufficient to warrant a change in 
the prior negative certification in August 1952.  

A May 1994 response from the NPRC noted that the evidence 
submitted was insufficient to warrant a change in the prior 
negative certifications in August 1952 and July 1993.  

A January 1995 response from the NPRC further noted that the 
evidence submitted was insufficient to warrant a change in 
the prior negative certifications in August 1952, July 1993, 
and May 1994.  

The evidence received since the January 2001 RO decision 
includes duplicate copies of the February 1946 Affidavit for 
Philippine Army Personnel (noted above), private treatment 
records, and statements from the appellant, both written and 
in testimony before the Board.  

An August 1991 report from H. M. Felix, M.D., noted that the 
veteran complained of pain in the region of the left knee 
with numbness in the left thigh and leg.  It was noted that 
the appellant had a history of being shot by the Japanese 
forces during World War II.  Dr. Felix indicated that scars 
were present at the lateral side and posterior portion of the 
left knee.  The diagnoses were bullet wound (healed with 
scars) and rheumatism.  

A May 1996 radiological report from the Republic of the 
Philippines, Department of Health, Regional Health Office, as 
to the veteran's left knee, indicated that there was a 
suspicious linear fracture of the posterior segment of the 
distal femur and that a metallic fragment was noted.  A June 
2004 report from the Jose B. Lingad Memorial Regional 
Hospital related an impression as to several disorders.  

The Board notes that the duplicate copies of the February 
1946 Affidavit for Philippine Army Personnel (noted above), 
and the additional medical records with diagnoses of a bullet 
wound to the appellant's left knee are cumulative and 
redundant, and thus not new.  38 C.F.R. § 3.156(a); Vargas-
Gonzales v. West, 12 Vet.App. 321 (1999).  The evidence at 
the time of the January 2001 RO decision already included the 
February 1946 Affidavit for Philippine Army Personnel as well 
as references to a gunshot wound to the left knee.  
Additionally, the veteran has not submitted documents from a 
United States service department to verify his alleged 
service.  See 38 C.F.R. § 3.203 (a).  

The appellant's statements and testimony in this regard are 
also cumulative and redundant.  Such assertions as to his 
particular service fail to meet the requirements of 38 C.F.R. 
§ 3.203 because the assertions do not constitute a document 
from the United States Service Department.  The United States 
service department's (i.e., the NPRC's) communications that 
failed to verify the alleged service are binding on the VA.  
38 C.F.R. § 3.203, Duro, supra.  The service department has 
determined that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in service of the United States Armed Forces.  
The appellant has not submitted evidence that shows the type 
of service necessary for VA benefits.  

The Board finds that the evidence submitted since the January 
2001 RO decision does not raise a reasonable possibility of 
substantiating the veteran's claim, and thus is not material.  
38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the January 2001 RO decision.  Thus, the 
claim to establish legal entitlement to VA benefits may not 
be reopened, and the January 2001RO decision remains final.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a decision in February 2004, 
correspondence in May 2004, a statement of the case in July 
2004, and a supplemental statement of the case in July 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  






ORDER

The application to reopen the claim to establish legal 
entitlement to VA benefits is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


